DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen after Appeal Brief

	In view of the Appeal Brief filed on 2/26/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
The last line of claim 15 recites establishing an electrical short circuit across a defect part. However, the claim does not recite where this “defect part” is located or the purpose of the “defect part”. Is the “defect part” part of the insulation film, the interconnection lines, or another structure that has not been recited in the claim? Further, what is the importance of defining this “defect part” in terms of patentability for this claim?



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al, US Patent Application Publication 2004/0033631 (as cited in previous Office Action).


    PNG
    media_image1.png
    484
    800
    media_image1.png
    Greyscale

Regarding claim 1, Clark teaches an electronic device having a multi-layer interconnection structure, comprising a foundation layer 108; a patterned interconnect line 110 at least two interconnect lines (three 110) provided on said foundation layer, said interconnect lines being electrically isolated from each other; and an insulation film 112 and 114 formed on said foundation layer and said interconnect lines, said insulation film extending continuously over said interconnect lines and including at least two thin film parts (the small divots in insulating layer 112 or the unetched portions of 114 under 126 in figure 2D), at least a part of each thin film part lying on a respective interconnect line, said thin film parts each having an upper surface facing away from said foundation layer, and being recessed from an upper surface of said insulation film facing away from said foundation layer, and a respective thick film part surrounding each respective thin film part (as labeled above), wherein a thickness of each thin film part is less than a thickness of each thick film part (figure 2E), each thin film part 


Clark fails to teach removing when irradiated with a predetermined light source.

However, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. Therefore, this limitation is not given weight in terms of patentability. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

Regarding claim 2, Clark teaches each thin film part is provided so that edges thereof extending in a direction orthogonal to the longitudinal direction of said respective interconnect line remain within two widthwise edges of said respective interconnect line (figure 2e).

Regarding claim 12, Clark teaches each thin film part includes a plurality of thin film parts disposed in the longitudinal direction of said respective interconnect line (figure 2E, where there are three thin film parts).

Regarding claim 17, Clark teaches said insulation film 114 has an area in which each thin film part (unetched portions of 114 under 126) is not provided on said respective interconnect line (since they are provided on 112. See figure 2D).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claim 12 above, and further in view of Imada et al, US Patent Application Publication 2008/0206999 (newly submitted).

Regarding claim 15, Clark teaches a method of repairing an electronic device as recited in claim 12, comprising the steps of: (a) removing at least two thin film parts on respective interconnect lines to remove said insulation film in said at least two thin film parts, thereby forming at least two through holes extending to said interconnect lines [0045]; and (b) forming a conductive film so as to cover at least said interconnect lines exposed in said through holes and to extend over said at least two thin film parts, thereby establishing an electrical short circuit across a defect part ([0045], in which the defect part is an empty through-hole).

Clark fails to teach removing the thin film parts with a laser light.

Imada teaches removing the thin film parts with a laser light (abstract) as a generally-known means of etching into an insulating film.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imada with that of Clark because during etching of a workpiece using the etching solution, when the workpiece is irradiated by a laser light 180, damage by the etching solution can be suppressed, for example, as shown in FIG. 1B, and a clean etching shape can be obtained,  thus becomes possible to cause an improvement of reliability during semiconductor device production.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Imada as applied to claim 15 above, and further in view of Kawase et al, US Patent Application Publication 2005/0173701 (newly submitted).

Regarding claim 16, Clark and Imada fail to teach said step (b) forms said conductive film by laser CVD.

	Kawase teaches said step (b) forms said conductive film by laser CVD [0103] as one of several conventional means of forming conductive material for a device.


.

Allowable Subject Matter

Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899